
	
		I
		111th CONGRESS
		1st Session
		H. R. 2550
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Driehaus (for
			 himself, Mr. Al Green of Texas,
			 Mr. Frank of Massachusetts,
			 Mr. Baca, Mr. Cleaver, Mr.
			 Moran of Virginia, Mr.
			 Andrews, and Mr. Connolly of
			 Virginia) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require
		  the registration of municipal financial advisers.
	
	
		1.Short titleThis Act may be cited as the
			 Municipal Advisers Regulation
			 Act.
		2.Municipal
			 financial adviser registration requirement
			(a)In
			 generalThe Securities Exchange Act of 1934 is amended by
			 inserting after section 15E (15 U.S.C. 78o–7) the following new section:
				
					15F.Municipal
				financial adviser registration requirement
						(a)(1)It shall be unlawful for any person that is
				either a person other than a natural person or a natural person not associated
				with a municipal financial adviser which is a person other than a natural
				person to make use of the mails or any means or instrumentality of interstate
				commerce to act as a municipal financial adviser unless such person is
				registered as a municipal financial adviser in accordance with subsection
				(b).
							(2)The Commission, by rule or order, as
				it deems consistent with the public interest and the protection of investors,
				may conditionally or unconditionally exempt from paragraph (1) of this section
				any municipal financial adviser or class of municipal financial advisers
				specified in such rule or order.
							(b)(1)A municipal financial
				adviser may be registered by filing with the Commission an application for
				registration in such form and containing such information and documents
				concerning such municipal financial adviser and any persons associated with
				such municipal financial adviser as the Commission, by rule, may prescribe as
				necessary or appropriate in the public interest or for the protection of
				investors. Within 45 days of the date of the filing of such application (or
				within such longer period as to which the applicant consents), the Commission
				shall—
								(A)by order grant registration, or
								(B)institute proceedings to determine
				whether registration should be denied. Such proceedings shall include notice of
				the grounds for denial under consideration and opportunity for hearing and
				shall be concluded within 120 days of the date of the filing of the application
				for registration. At the conclusion of such proceedings, the Commission, by
				order, shall grant or deny such registration. The Commission may extend the
				time for conclusion of such proceedings for up to 90 days if it finds good
				cause for such extension and publishes its reasons for so finding or for such
				longer period as to which the applicant consents.
								The
				Commission shall grant such registration if the Commission finds that the
				requirements of this section are satisfied. The Commission shall deny such
				registration if it does not make such a finding or if it finds that if the
				applicant were so registered, its registration would be subject to suspension
				or revocation under paragraph (4).(2)An application for registration of a
				municipal financial adviser to be formed or organized may be made by a
				municipal financial adviser to which the municipal financial adviser to be
				formed or organized is to be the successor. Such application, in such form as
				the Commission, by rule, may prescribe, shall contain such information and
				documents concerning the applicant, the successor, and any persons associated
				with the applicant or the successor, as the Commission, by rule, may prescribe
				as necessary or appropriate in the public interest or for the protection of
				investors. The grant or denial of registration to such an applicant shall be in
				accordance with the procedures set forth in paragraph (1) of this subsection.
				If the Commission grants such registration, the registration shall terminate on
				the 45th day after the effective date thereof, unless prior thereto the
				successor shall, in accordance with such rules and regulations as the
				Commission may prescribe, adopt the application for registration as its
				own.
							(3)Any provision of this title (other
				than section 5 and subsection (a) of this section) which prohibits any act,
				practice, or course of business if the mails or any means or instrumentality of
				interstate commerce is used in connection therewith shall also prohibit any
				such act, practice, or course of business by any registered municipal financial
				adviser or any person acting on behalf of such a municipal financial adviser,
				irrespective of any use of the mails or any means or instrumentality of
				interstate commerce in connection therewith.
							(4)The Commission, by order, shall
				censure, place limitations on the activities, functions, or operations of,
				suspend for a period not exceeding 12 months, or revoke the registration of any
				municipal financial adviser if it finds, on the record after notice and
				opportunity for hearing, that such censure, placing of limitations, suspension,
				or revocation is in the public interest and that such municipal financial
				adviser, whether prior or subsequent to becoming such, or any person associated
				with such municipal financial adviser, whether prior or subsequent to becoming
				so associated—
								(A)has willfully made or caused to be
				made in any application for registration or report required to be filed with
				the Commission or with any other appropriate regulatory agency under this
				title, or in any proceeding before the Commission with respect to registration,
				any statement which was at the time and in the light of the circumstances under
				which it was made false or misleading with respect to any material fact, or has
				omitted to state in any such application or report any material fact which is
				required to be stated therein;
								(B)has been convicted within 10 years
				preceding the filing of any application for registration or at any time
				thereafter of any felony or misdemeanor or of a substantially equivalent crime
				by a foreign court of competent jurisdiction which the Commission finds—
									(i)involves the purchase or sale of
				any security, the taking of a false oath, the making of a false report,
				bribery, perjury, burglary, any substantially equivalent activity however
				denominated by the laws of the relevant foreign government, or conspiracy to
				commit any such offense;
									(ii)arises out of the conduct of the
				business of a municipal financial adviser, broker, dealer, municipal securities
				dealer, government securities broker, government securities dealer, investment
				adviser, bank, insurance company, fiduciary, transfer agent, nationally
				recognized statistical rating organization, foreign person performing a
				function substantially equivalent to any of the above, or entity or person
				required to be registered under the Commodity Exchange Act (7 U.S.C. 1 et seq.)
				or any substantially equivalent foreign statute or regulation;
									(iii)involves the larceny, theft,
				robbery, extortion, forgery, counterfeiting, fraudulent concealment,
				embezzlement, fraudulent conversion, or misappropriation of funds, or
				securities, or substantially equivalent activity however denominated by the
				laws of the relevant foreign government; or
									(iv)involves the violation of section
				152, 1341, 1342, or 1343 or chapter 25 or 47 of title 18, or a violation of a
				substantially equivalent foreign statute;
									(C)is permanently or temporarily enjoined
				by order, judgment, or decree of any court of competent jurisdiction from
				acting as a municipal financial adviser, investment adviser, underwriter,
				broker, dealer, municipal securities dealer, government securities broker,
				government securities dealer, transfer agent, nationally recognized statistical
				rating organization, foreign person performing a function substantially
				equivalent to any of the above, or entity or person required to be registered
				under the Commodity Exchange Act or any substantially equivalent foreign
				statute or regulation, or as an affiliated person or employee of any investment
				company, bank, insurance company, foreign entity substantially equivalent to
				any of the above, or entity or person required to be registered under the
				Commodity Exchange Act or any substantially equivalent foreign statute or
				regulation or from engaging in or continuing any conduct or practice in
				connection with any such activity, or in connection with the purchase or sale
				of any security;
								(D)has willfully violated any provision
				of the Securities Act of 1933, the Investment Advisers Act of 1940, the
				Investment Company Act of 1940, the Commodity Exchange Act, this title, the
				rules or regulations under any of such statutes, or is unable to comply with
				any such provision;
								(E)has willfully aided, abetted,
				counseled, commanded, induced, or procured the violation by any other person of
				any provision of the Securities Act of 1933, the Investment Advisers Act of
				1940, the Investment Company Act of 1940, the Commodity Exchange Act, this
				title, the rules or regulations under any of such statutes, or has failed
				reasonably to supervise, with a view to preventing violations of the provisions
				of such statutes, rules, and regulations, another person who commits such a
				violation, if such other person is subject to his supervision. For the purposes
				of this subparagraph, no person shall be deemed to have failed reasonably to
				supervise any other person, if—
									(i)there have been established
				procedures, and a system for applying such procedures, which would reasonably
				be expected to prevent and detect, insofar as practicable, any such violation
				by such other person, and
									(ii)such person has reasonably
				discharged the duties and obligations incumbent upon him by reason of such
				procedures and system without reasonable cause to believe that such procedures
				and system were not being complied with;
									(F)is subject to any order of the
				Commission barring or suspending the right of the person to be associated with
				a municipal financial adviser;
								(G)has been found by a foreign financial
				regulatory authority to have—
									(i)made or caused to be made in any
				application for registration or report required to be filed with a foreign
				financial regulatory authority, or in any proceeding before a foreign financial
				regulatory authority with respect to registration, any statement that was at
				the time and in the light of the circumstances under which it was made false or
				misleading with respect to any material fact, or has omitted to state in any
				application or report to the foreign financial regulatory authority any
				material fact that is required to be stated therein;
									(ii)violated any foreign statute or
				regulation regarding transactions in securities, or contracts of sale of a
				commodity for future delivery, traded on or subject to the rules of a contract
				market or any board of trade;
									(iii)aided, abetted, counseled,
				commanded, induced, or procured the violation by any person of any provision of
				any statutory provisions enacted by a foreign government, or rules or
				regulations thereunder, empowering a foreign financial regulatory authority
				regarding transactions in securities, or contracts of sale of a commodity for
				future delivery, traded on or subject to the rules of a contract market or any
				board of trade, or has been found, by a foreign financial regulatory authority,
				to have failed reasonably to supervise, with a view to preventing violations of
				such statutory provisions, rules, and regulations, another person who commits
				such a violation, if such other person is subject to his supervision; or
									(H)is subject to any final order of a
				State securities commission (or any agency or officer performing like
				functions), State authority that supervises or examines banks, savings
				associations, or credit unions, State insurance commission (or any agency or
				office performing like functions), an appropriate Federal banking agency (as
				defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813(q))),
				or the National Credit Union Administration, that—
									(i)bars such person from association
				with an entity regulated by such commission, authority, agency, or officer, or
				from engaging in the business of securities, insurance, banking, savings
				association activities, or credit union activities; or
									(ii)constitutes a final order based on
				violations of any laws or regulations that prohibit fraudulent, manipulative,
				or deceptive conduct.
									(5)Pending final determination whether
				any registration under this subsection shall be revoked, the Commission, by
				order, may suspend such registration, if such suspension appears to the
				Commission, after notice and opportunity for hearing, to be necessary or
				appropriate in the public interest or for the protection of investors. Any
				registered municipal financial adviser may, upon such terms and conditions as
				the Commission deems necessary or appropriate in the public interest or for the
				protection of investors, withdraw from registration by filing a written notice
				of withdrawal with the Commission. If the Commission finds that any registered
				municipal financial adviser is no longer in existence or has ceased to do
				business as a municipal financial adviser, the Commission, by order, shall
				cancel the registration of such municipal financial adviser.
							(6)(A)With respect to any
				person who is associated, who is seeking to become associated, or, at the time
				of the alleged misconduct, who was associated or was seeking to become
				associated with a municipal financial adviser, the Commission, by order, shall
				censure, place limitations on the activities or functions of such person, or
				suspend for a period not exceeding 12 months, or bar such person from being
				associated with a municipal financial adviser, if the Commission finds, on the
				record after notice and opportunity for a hearing, that such censure, placing
				of limitations, suspension, or bar is in the public interest and that such
				person—
									(i)has committed or omitted any act, or
				is subject to an order or finding, enumerated in subparagraph (A), (D), or (E)
				of paragraph (4) of this subsection;
									(ii)has been convicted of any offense
				specified in subparagraph (B) of such paragraph (4) within 10 years of the
				commencement of the proceedings under this paragraph; or
									(iii)is enjoined from any action,
				conduct, or practice specified in subparagraph (C) of such paragraph
				(4).
									(B)It shall be unlawful—
									(i)for any person as to whom an order
				under subparagraph (A) is in effect, without the consent of the Commission,
				willfully to become, or to be, associated with a municipal financial adviser in
				contravention of such order; or
									(ii)for any municipal financial adviser
				to permit such a person, without the consent of the Commission, to become or
				remain, a person associated with the municipal financial adviser in
				contravention of such order, if such municipal financial adviser knew, or in
				the exercise of reasonable care should have known, of such order.
									(7)No registered municipal financial
				adviser shall act as such unless it meets such standards of operational
				capability and such municipal financial adviser and all natural persons
				associated with such municipal financial adviser meet such standards of
				training, experience, competence, and such other qualifications as the
				Commission finds necessary or appropriate in the public interest or for the
				protection of investors. The Commission shall establish such standards by rules
				and regulations, which may—
								(A)specify that all or any portion of
				such standards shall be applicable to any class of municipal financial advisers
				and persons associated with municipal financial advisers;
								(B)require persons in any such class to
				pass tests prescribed in accordance with such rules and regulations, which
				tests shall, with respect to any class of partners, officers, or supervisory
				employees (which latter term may be defined by the Commission’s rules and
				regulations) engaged in the management of the municipal financial adviser,
				include questions relating to bookkeeping, accounting, supervision of
				employees, maintenance of records, and other appropriate matters; and
								(C)provide that persons in any such class
				other than municipal financial advisers and partners, officers, and supervisory
				employees of municipal financial advisers, may be qualified solely on the basis
				of compliance with such standards of training and such other qualifications as
				the Commission finds appropriate.
								The
				Commission, by rule, may prescribe reasonable fees and charges to defray its
				costs in carrying out this paragraph, including, but not limited to, fees for
				any test administered by it or under its direction.(c)(1)(A)No municipal financial
				adviser shall make use of the mails or any means or instrumentality of
				interstate commerce in connection with which such municipal financial adviser
				engages in any fraudulent, deceptive, or manipulative act or practice or
				violates such rules and regulations regarding conflicts of interest or fair
				practices, including but not limited to rules and regulations related to
				political contributions, as the Commission shall prescribe in the public
				interest or for the protection of investors or to maintain fair and orderly
				markets.
								(B)The Commission shall, for the
				purposes of this paragraph as the Commission finds necessary or appropriate in
				the public interest or for the protection of investors, by rules and
				regulations define, and prescribe means reasonably designed to prevent, such
				acts and practices as are fraudulent, deceptive, or manipulative.
								(2)If the Commission finds, after notice
				and opportunity for a hearing, that any person subject to the provisions of
				this section or any rule or regulation thereunder has failed to comply with any
				such provision, rule, or regulation in any material respect, the Commission may
				publish its findings and issue an order requiring such person, and any person
				who was a cause of the failure to comply due to an act or omission the person
				knew or should have known would contribute to the failure to comply, to comply,
				or to take steps to effect compliance, with such provision or such rule or
				regulation thereunder upon such terms and conditions and within such time as
				the Commission may specify in such order.
							(d)Every registered
				municipal financial adviser shall establish, maintain, and enforce written
				policies and procedures reasonably designed, taking into consideration the
				nature of such municipal financial adviser’s business, to prevent the misuse in
				violation of this title, or the rules or regulations thereunder, of material,
				nonpublic information by such municipal financial adviser or any person
				associated with such municipal financial adviser. The Commission, as it deems
				necessary or appropriate in the public interest or for the protection of
				investors, shall adopt rules or regulations to require specific policies or
				procedures reasonably designed to prevent misuse in violation of this title (or
				the rules or regulations thereunder) of material, nonpublic information.
						(e)A municipal
				financial adviser and any person associated with such municipal financial
				adviser shall be deemed to have a fiduciary duty to any municipal securities
				issuer for whom such municipal financial adviser acts as a municipal financial
				adviser. A municipal financial adviser may not engage in any act, practice, or
				course of business which is not consistent with a municipal financial adviser’s
				fiduciary duty. The Commission shall, for the purposes of this paragraph, by
				rules and regulations define, and prescribe means reasonably designed to
				prevent, such acts, practices, and courses of business as are not consistent
				with a municipal financial adviser’s fiduciary duty to its
				clients.
						.
			(b)DefinitionSection
			 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)) is amended by
			 adding at the end the following new paragraph:
				
					(65)Municipal
				financial adviser
						(A)The term
				municipal financial adviser means a person who, for
				compensation, engages in the business of—
							(i)providing advice
				to a municipal securities issuer with respect to—
								(I)the issuance or
				proposed issuance of securities, including any remarketing of municipal
				securities directly or indirectly by or on behalf of a municipal securities
				issuer;
								(II)the investment of
				proceeds from securities issued by such municipal securities issuer;
								(III)the hedging of
				any risks associated with subclauses (I) or (II), including advice as to swap
				agreements (as defined in section 206A of the Gramm-Leach-Bliley Act regardless
				of whether the counterparties constitute eligible contract participants);
				or
								(IV)preparation of disclosure documents in
				connection with the issuance, proposed issuance, or previous issuance of
				securities issued by a municipal securities issuer, including, without
				limitation, official statements and documents prepared in connection with a
				written agreement or contract for the benefit of holders of such securities
				described in section 240.15c2–12 of title 17, Code of Federal Regulations;
				or
								(ii)assisting a
				municipal securities issuer in selecting or negotiating guaranteed investment
				contracts or other investment products; or
							(iii)assisting any
				municipal securities issuer in the primary offering of securities not involving
				a public offering.
							(B)Such term does not
				include—
							(i)an
				attorney, if the attorney is offering advice or providing services that are of
				a traditional legal nature;
							(ii)a
				nationally recognized statistical rating organization to the extent it is
				involved in the process of developing credit ratings;
							(iii)a registered
				broker-dealer when acting as an underwriter, as such term is defined in section
				2(a)(11) of the Securities Act of 1933 (15 U.S.C. section 77b(a)(11));
				or
							(iv)a
				State or any political subdivision thereof.
							(66)Municipal
				securities issuerThe term municipal securities
				issuer means—
						(A)any entity that
				has the ability to issue a security the interest on which is excludable from
				gross income under section 103 of the Internal Revenue Code of 1986 and the
				regulations thereunder; or
						(B)any person who
				receives the proceeds generated from the issuance of municipal
				securities.
						(67)Person
				associated with a municipal financial adviser; associated person of a municipal
				financial adviserThe term person associated with a
				municipal financial adviser or associated person of a municipal
				financial adviser means any partner, officer, director, or branch
				manager of such municipal financial adviser (or any person occupying a similar
				status or performing similar functions), any person directly or indirectly
				controlling, controlled by, or under common control with such municipal
				financial adviser, or any employee of such municipal financial adviser, except
				that any person associated with a municipal financial adviser whose functions
				are solely clerical or ministerial shall not be included in the meaning of such
				term for purposes of section 15F(b) (other than paragraph (6)
				thereof).
					.
			3.Conforming
			 amendments
			(a)Securities
			 Exchange Act of 1934 The Securities Exchange Act of 1934 is
			 amended—
				(1)in section
			 15(b)(4)(B)(ii) (15 U.S.C. 78o(b)(4)(B)(ii)), by inserting municipal
			 finance adviser, after nationally recognized statistical rating
			 organization,;
				(2)in section
			 15(b)(4)(C) (15 U.S.C. 78o(b)(4)(C)), by inserting municipal finance
			 adviser, after nationally recognized statistical rating
			 organization,; and
				(3)in section
			 17(a)(1) (15 U.S.C. 78q(a)(1)), by inserting registered municipal
			 financial adviser, after nationally recognized statistical
			 rating organization,.
				(b)Investment
			 Company Act of 1940The
			 Investment Company Act of 1940 is amended—
				(1)in section 2(a)
			 (15 U.S.C. 80a–2(a)), by inserting the following new paragraph:
					
						(54)The term municipal finance
				adviser has the same meaning as in section 3 of the Securities Exchange
				Act of
				1934.
						;
				(2)in section 9(a)(1)
			 (15 U.S.C. 80a–9(a)(1), by inserting municipal finance adviser,
			 after credit rating agency,; and
				(3)in section 9(a)(2)
			 (15 U.S.C. 80a–9(a)(2), by inserting municipal finance adviser,
			 after credit rating agency,.
				(c)Investment
			 Advisers Act of 1940The
			 Investment Advisers Act of 1940 is amended—
				(1)in section 202(a)
			 (15 U.S.C. 80b–2(a)), by inserting the following new paragraph:
					
						(29)The term municipal finance
				adviser has the same meaning as in Section 3 of the Securities Exchange
				Act of 1934.
						;
				
				(2)in section
			 203(e)(2)(B) (15 U.S.C. 80b–3(e)(2)(B)), by inserting municipal finance
			 adviser, after credit rating agency,; and
				(3)in section
			 203(e)(4) (15 U.S.C. 80b–3(e)(4)) is amended by inserting municipal
			 finance adviser, after credit rating agency,.
				4.Effective
			 dates
			(a)In
			 generalThe amendments made by this Act shall take effect 30 days
			 after the date of the enactment of this Act.
			(b)Effective date
			 and requirements for regulationsNotwithstanding subsection (a),
			 the Securities and Exchange Commission shall, within 120 days after the date of
			 the enactment of this Act, publish for notice and public comment such
			 regulations as are initially required to implement this Act, and shall take
			 final action with respect to such regulations not later than 270 days after the
			 date of enactment of this Act.
			(c)Registration
			 dateNo person may continue to act as a municipal financial
			 adviser, as such term is defined in section 3(a)(65) of the Securities Exchange
			 Act of 1934, after 30 days after the date the regulations described in
			 subsection (b) become effective unless such person has been registered as
			 required by the amendment made by section 2 of this Act.
			
